Citation Nr: 0935709	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for kidney stones, 
including as secondary to treatment for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as muscle spasm of the abdominal 
wall, and also claimed as related to anxiety disorder.  

3.  Entitlement to service connection for hypertension, also 
claimed as related to anxiety disorder.

4.  Entitlement to service connection for familial tremor, 
also claimed as related to anxiety disorder.

5.  Entitlement to service connection for anxiety disorder.  




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to July 
1981, and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefits 
sought on appeal.

In September 2005, the Veteran appeared and testified at a 
travel board hearing at the Houston RO.  The transcript is of 
record.  

In February 2006, the Veteran's claim was remanded for a VA 
examination regarding his claim of service connection for 
kidney stones.  The requested action was taken and the claim 
is appropriately before the Board for review.  

The issues of entitlement to service connection for anxiety 
disorder, IBS, familial tremor and hypertension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's history of kidney stones is not shown to be 
related to service or a service-connected disability.



CONCLUSION OF LAW

Kidney stones were neither cause or worsened by service, nor 
are they related to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2001, November 2004, July 2006, 
and November 2008, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his claim 
for service connection, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the July 2006 and November 2008 
notices.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial notice given prior to the appealed AOJ 
decision was inadequate.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
November 2004, July 2006, and November 2008, and a 
Supplemental Statement of the Case was issued subsequent to 
those notices in August 2009, the Board finds that notice is 
pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2005, the 
Veteran appeared and testified at a travel board hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The Veteran essentially contends that his history of kidney 
stones is secondary to his treatment for GERD-related 
symptoms.  He has specifically contended that his consumption 
of calcium-rich antacids to treat GERD symptoms caused kidney 
stones.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Relevant treatment records reflect that the Veteran was 
treated for one instance of kidney stones in April 1991 or 
April 1992-it appears that the records are inconsistent as 
to the date of the treatment for kidney stones.  At that 
time, he underwent a lithotripsy to crush the stone found in 
the right kidney, and the Veteran reported that he had never 
had a kidney stone before.  In March 1994 following an x-ray, 
there was one tiny calculus found present in the right 
kidney.  There was no subsequent treatment for kidney stones 
noted in the record.  

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in April 2009.  The Veteran reported being told 
that he had recurrent kidney stones, but reported no current 
flank pain, medical problems, or anything related to the 
kidney areas.  The examiner diagnosed the Veteran as having 
right nephrolithiasis.  He opined that it was less likely 
than not related to his treatment for GERD.

In May 2009, the same VA examiner provided an addendum to his 
previous examination report.  He indicated that the Veteran 
only had one treatment for a right kidney stone and no 
further kidney problems noted in his records.  The examiner 
found no evidence of recurrence of kidney stones, nor did he 
find any present kidney stones.  The examiner opined that 
there is no evidence in literature to suggest any connection 
between GERD and nephrolithiasis.  

The Board finds that there is no current disability related 
to the Veteran's history of treatment for a right kidney 
stone.  The evidence shows that the Veteran was treated for a 
right kidney stone in the early 1990s, but there is no 
subsequent treatment related to kidney stones.  Additionally, 
the evidence of record does not support the Veteran's 
contentions that he experienced recurrent kidney stones.  In 
fact, there is only one instance of treatment for a kidney 
stone and at that time, the Veteran reported never having had 
a kidney stone before.  The Board notes that there was a 
finding of a calculus in the right kidney in 1994, but there 
is no further record regarding any treatment related to this 
or other kidney-related problems.  The Board appreciates the 
Veteran's assertions that he was told by a treating physician 
that his kidney stone was caused by consumption of many 
antacids due to heartburn, but absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of a current kidney 
disability related to the Veteran's service or a service-
connected disability, service connection must be denied. 

The Board further notes that even if the Veteran had a 
current kidney disability, there is no competent evidence of 
record to suggest that this is in any way related to his 
service-connected GERD.  In fact, the VA examiner in a May 
2009 addendum indicated that relevant literature shows no 
correlation between kidney stones and GERD.  The Board 
acknowledges the Veteran's assertions that his claimed kidney 
problems are related to increased calcium consumption 
associated with treatment for her GERD symptomatology, but 
finds that the Veteran is not competent to make such an 
opinion.  The Veteran is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the Veteran, who is a retired dentist, has 
specialized medical knowledge regarding gastrointestinal 
disorders and nephrology.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, service connection for the claimed 
kidney disability must be denied.  


ORDER

Service connection for kidney stones is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary regarding the claims of service connection for 
anxiety disorder, hypertension, familial tremor, and IBS 
(abdominal muscle spasms).

During his September 2005 hearing and within statements 
submitted to VA, the Veteran asserted that he believes his 
hypertension, familial tremor, and IBS are related to his 
claimed anxiety disorder.  The Veteran's service treatment 
records (STRs) are devoid of any treatment related to a 
psychiatric disability.  The Veteran has alleged that he kept 
his worries and anxiety to himself as he did not want it to 
negatively impact his military career.  

The Veteran's post-service treatment records reflect 
complaints related to stress, including abdominal pain and an 
increased tremor in his hands.  He has current diagnoses of 
anxiety disorder, social phobia, hypertension, muscle spasms, 
and essential tremor.  

In a January 2002 treatment record, the Veteran sought 
treatment for increased distress and inability to deal with 
things.  He reported that he has always been a worrier and 
never sought treatment due to the possible negative impact 
for his career.  The Veteran was noted to have generalized 
anxiety disorder, social phobia, and alcohol dependence.  It 
was noted that the Veteran first sought professional 
treatment regarding his mental health in 2002.  

In statements submitted by the Veteran's wife and best 
friend, they indicated that following the Veteran's tour of 
duty in 1991, he returned a changed man.  His friend 
indicated that following his Desert Storm service (according 
to the Veteran, he was stationed in England during that 
time), the Veteran ceased to be a fun-loving guy.  The friend 
stated that the Veteran became "one of the most depressed 
people [he] has ever known."  He recalled that the Veteran's 
alcohol abuse began at that time and he was alienating 
himself from others.  The Veteran's wife indicated that prior 
to his Desert Storm service, the Veteran was determined, goal 
oriented, and a strong man.  His wife recalled that the 
Veteran had significant work stress and following deployment 
during Desert Storm, the Veteran returned a changed man.  He 
pushed everyone away and began to drink daily.  She stated 
that he took an early retirement due to the stress of his 
job.  

In October 2008, the Veteran sought psychiatric treatment and 
reported symptoms of anxiety and depression.  He was noted to 
have been treated for the past seven years.  Upon initial 
evaluation, the psychiatrist indicated that the Veteran 
likely had dysthymia and anxiety, not otherwise specified.  
Also noted was the Veteran's alcohol dependence.  This 
physician also indicated that the Veteran's GERD, 
hypertension, IBS, muscle spasms, anxiety and tremor could 
all be blamed on heavy chronic alcohol intake.  

Upon review of the evidence of record, the Board finds that 
an examination is required to properly decide this Veteran's 
claims.  Although the Veteran did not report any symptoms 
related to a psychiatric disorder during service, he has 
competently testified that he has experienced worry, 
anxiousness, and depression since Desert Storm service.  
Additionally, his wife and best friend have also indicated 
that the Veteran returned from his Desert Storm service as a 
changed man and this is when they noticed that his depression 
and alcohol abuse began.  There is no doubt that the Veteran 
is currently diagnosed as having the above-claimed 
conditions, so the essential question before is whether his 
claimed anxiety disorder is attributable to his service, and 
if so, whether the other claimed disabilities are secondary 
to his anxiety disorder.  As such, the Veteran's claim must 
be remanded for a VA examination to be scheduled and an 
opinion obtained as to whether any psychiatric disorder had 
its onset in service.  If the opinion is that indeed his 
psychiatric disorder is related to service, then an opinion 
should be obtained as to whether any IBS (abdominal muscle 
spasms), hypertension, and/or familial tremor are secondary 
to his psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
acquired psychiatric disorder(s) had its 
onset in service.  The examiner should 
specifically discuss the Veteran's 
assertions that he has experienced 
depressive symptoms, anxiety and stress 
since service.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

If the examiner finds that the Veteran's 
psychiatric disorder(s) is attributable to 
his period of active duty, then an opinion 
should be obtained from an appropriate 
specialist as to whether any IBS 
(abdominal muscle spasms), hypertension, 
and/or familial tremor were caused or 
worsened by his psychiatric disorder.  
Again, the examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


